DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 11/12/2021 has been entered.  Claims 1-7 and 9-20 remain pending in the application.  Claim 8 has been canceled.  

Allowable Subject Matter
Claims 1-7 and 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The instant claims are to a method of loading powder into a mold, comprising: immersing the mold comprising one or more microchannels into a suspension comprising the powder and a surfactant suspended in a dispersant, wherein the powder comprises particles having an average particle size of less than 100 pm, wherein the mold is substantially entirely covered by the suspension; heating the suspension having the mold immersed therein under a temperature condition suitable to lower the stability of the particles of the powder in the suspension such that the particles settle out of solution and into the one or more microchannels; and applying an ultrasonic wave to the heated suspension to further settle the particles of the powder into the one or more microchannels thereby filling the one or more microchannels of the mold with the 
The closest prior art is U.S Patent No. 9,248,501 ("Johannes") as set forth in the Final Rejection mailed 07/14/2021.  
The references do not teach or suggest wherein the surfactant is one or more of cetvltrimethvlammonium based cationic surfactants, and cetrvltrimethvlammonium- hvdrogenosulphate, as in claim 1.  The references do not teach or suggest wherein the mold is sintered at a temperature of about 1000 °C to about 1800 °C, as in claim 12.  The references do not teach or suggest wherein the powder comprises actinide, as in claim 16.  The references do not teach or suggest wherein the mold is made from a UV curable polymer, as in claim 20.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA JANSSEN/Primary Examiner, Art Unit 1733